PEE CUEIAM.
The defendant Harry H. Ohlmann, Jr., an attorney duly licensed to practice in the courts of the state of Oregon, was convicted in the Circuit Court of the State of Oregon for Clatsop County of the crime of larceny by embezzlement, a felony involving moral turpitude.
The Board of Governors of the Oregon State Bar, after due hearing, has recommended the permanent disbarment of the defendant. The defendant has not petitioned this court to review the recommendation or to reverse or modify the same.
We have, however, reviewed all these proceedings and approve the recommendation of the Board of Bar Governors.
The defendant is permanently disbarred.